                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     FRANKFORT

 NANNIE BLACKBURN, et al.                         )
                                                  )
        Petitioners,                              )       Criminal No. 3:20-cv-00046-GFVT
                                                  )
                                                  )
 v.                                               )                    ORDER
                                                  )
 MARY NOBLE, et al.,                              )
                                                  )
        Respondents.

                                      *** *** *** ***
       This matter is before the Court on the parties’ Joint Motion for Clarification. [R. 19.] In

regard to the hearing on July 14, 2020, the Court’s focus is on Petitioners’ Emergency Petition

for Writ of Habeas Corpus and the legal arguments presented by the parties. The parties seek

clarification from the Court regarding whether the Court anticipates hearing witness testimony at

the hearing. Id. Although not required, parties may have potential witnesses present at the

hearing if they choose. The Court, however, will allow testimony only to the extent necessary,

as informed by the arguments presented at the hearing. In light of travel restrictions presented by

petitioners, the Court will allow witness testimony to be provided via in-person or by

videoconference if parties choose to present witnesses. If parties plan on calling a witness, they

will need to contact the Clerk’s office as soon as possible to address any necessary technology

arrangements. Oral argument is still scheduled for Tuesday, July 14, 2020, at the hour of 2:30

p.m. at the United States District Courthouse in Frankfort, Kentucky. [R. 18.]

       This the 13th day of July, 2020.
